 

4

Case 3:20-mj-04089-CDB Document3 Filed 06/02/20 Page 1 of 7

 

 

UNITED STATES DISTRICT COURT

 

 

 

_ __ _ DISTRICT OF ARIZONA _
~ UNITED STATES OF AMERICA” °°
V, CRIMINAL COMPLAINT
LOREN REED CASE NUMBER: 20-4089MJ-

I, the undersigned Richard A. Sutherland, being duly sworn, state the following is true and correct to the
best of my knowledge and belief:

COUNT 1
On or between May 30, 2020 and June 2, 2020, in the District of Arizona, the defendant, LOREN
REED, did willfully make a threat to unlawfully damage or destroy a building by means of fire, that is

the Page Magistrate Court building, iri Page, Arizona, through the use of an instrument of interstate
commerce, that is a telephone and internet, in violation of Title 18, United States Code, Sections 844(¢),

I further state that I am a Special Agent with the Federal Bureau of Investigation, and that this Complaint
is based on the following facts:

SEE ATTACHED AFFIDAVIT INCORPORATED HEREIN.
Continued on the attached sheet and “ht. hereof: Xx] Yes [L] No

REVIEWED BY: AUSAs David Pimsn

A
Richard A. Sutherland, Special Agent, FBI ssf G oe

uy nd Todd Allison

 

 

 

 

 

Complainant's Name and Tjtle { CompluinanySienatyye ignaty Date
fEEO ,
Flagstaff, Arizona
Date City and State
Sworn by rephor
U.S. Magistrate Judge Camille D. Bibles Caml D Bblae 61212020
Name & Title of Judicial Office Signature of Judicial Officer

 

 
te Sate hy nee ams La ote tne fang ee saaig em

a Lepenneeenat ene te tanaane aes tame erat

Case 3:20-mj-04089-CDB Document3 Filed 06/02/20 Page 2 of 7

UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

AFFIDAVIT IN SUPPORT OF COMPLAINT

 

I, Special Agent Richard A. Sutherland, being duly sworn, state the following:

1. Iam a Special Agent (“SA”) of the Federal Bureau of Investigation (“FBI”)
and have been so employed since May 25, 2009. I have been assigned to the Flagstaff
Resident Agency of the FBI since June 30, 2014. I previously served as a sworn law
enforcement officer for approximately thirteen years with the Onslow County Sheriff's
Office in Jacksonville, NC. In this assignment, Twas a criminal investigator and received
extensive training in criminal investigations. In these capacities (FBI and Sheriffs
Office) I have received training in the investigation of crimes involving arson and explosive
devices, I have training and experience in the enforcement of the laws of the United
States. I am an investigative law enforcement officer of the United States, and I am
empowered by law to conduct investigations and to make arrests for offenses enumerated
in Title 18 of the United States Code.

2. This affidavit is based primarily on the investigation, observations, and/or
interviews of Page Police Department Officers and the FBI, as well as the investigations,
observations, and/or experiences of other law enforcement officers and/or witnesses,
including those described in this affidavit. This information has been provided to me by
way of police reports, computer screen shots, and verbal statements. Due to the fact that
this affidavit is being made to establish probable cause, I have not listed each and every

fact known regarding this investigation.

 

 
sare ote cepa ey eee cornea me

Case 3:20-mj-04089-CDB Document3 Filed 06/02/20 Page 3 of 7

3. This case involves a violation of 18 U.S.C. § 844(e): the use of an instrument
of interstate commerce, that is a telephone and internet, to willfully make a threat to
unlawfully damage or destroy a building by means of fire, The events described in this
document occurred withiri the District of Arizona, and online, via the internet and cellular
telephone service, unless otherwise described in this Affidavit.

4. Page Police Department is an Arizona public safety organization, a division
of the City. of Page that provides law enforcement services in the District of Arizona.

5. On May 30, 2020, a Concerned Citizen (CC) called the Page Police

Department and reported that Loren Reed had created a private Facebook chat group. The

CC said that Reed was trying to get people to join a riot that was planned at the Page

courthouse on May 31,2020. (Your affiant learned that Reed later moved the planned riot
to.June 2, 2020 to get more péople involved.)

6. Page Police Department maintains an undercover Facebook account.
Officers used this account to research the information that had been provided by CC.
Undercover Officers contacted Reed in a private message and Reed made the statement “I
wanna burn down the courthouse.” Reed then invited the undercover officers to the
private F acebook. chat group.

7. Page Police employees/officers have continued to monitor this private
Facebook group and have captured approximately ninety-five (and counting) screen shots

of messages within this group. These screen shots were of messages posted between May

30 and June 2, 2020. The Affiant has reviewed all of this information.

8. Within the ninety-five screen shots showing messages within this private

2

 
 

Case 3:20-mj-04089-CDB Document3 Filed 06/02/20 Page 4 of 7

chat, the Affiant has observed the following posts which are either direct quotes or
paraphrased by the Affiant:

e Reed stated that he wants to burn down the courthouse and he needs someone to
bring gas. (The Affiant knows from his experience in Page, AZ that the courthouse
in Page is the Page Magistrate Courthouse at 547 Vista Ave, Page, AZ.);

e Reed stated “Arson, Assault, Conspiracy, here we come”;

e Reed stated that he will accept it if he gets caught;

e Reed stated that everyone in the jail will respect him for burning down the
courthouse;

e Reed and a co-conspirator discuss what pharmacies that there are in town to loot

after the fire. They agree to loot the Safeway pharmacy. (The Affiant knows there
is a Safeway pharmacy in Page, AZ.);

° Reed stated that he has told a bunch of people to meet/start at the courthouse;

© Reed told the others in the group to arm themselves with fireworks and flammables;

e Reed and others discussed the gear and abilities of the Page PD and specifically
mention the Page Mayor (The Affiant believes that this discussion confirmed the
group’s target is the Page Magistrate Court.);

e Reed is asked if they should make their plans public and he instructs the group to
keep their group limited to invites only;

e After additional conversation, Reed stated “TBH (to be honest) fuck government

buildings, I still wanna burn the courthouse down”;

 

 

 
Case 3:20-mj-04089-CDB Document3 Filed 06/02/20 Page 5 of 7

Reed then stated let’s just light the courthouse on fire;

Reed then added that they will then light on fire a Page Police Department office;
Reed then stated that if the group will all throw gasoline molotovs, it will only take
seconds rather than him spending ten minutes laying gasoline everywhere;
Reed and another individual discussed what are the best substances to use to fuel
Molotov cocktails and how to obtain these fuels;
Reed then stated he will go buy as much of this substance (rubbing alcohol) as he
can and fuck it if it looks suspicious; \ |
Reed then stated they should just torch the place and book it toward the golf course
or just go home and not stick around for the other bullshit (The Affiant knows that
the Lake Powell golf course is approximately “4 mile from the Page Magistrate
Court.);

Reed set the date and time for these events to be June 2, 2020, at 9:00pm.

9. Additionally, within these chat messages, individuals in the group expressed

their dislike for police and their willingness to engage in violence towards the police. One
individual posted a photograph of a box of rocks with anti-law enforcement messages
painted on the rocks. On the morning of June 2, 2020, a Page Police Department Officer

found a rock, similarly painted, that had been thrown at his property.

10. Through.Reed’s Facebook profile, Page PD identified Reed’s cellular phone

number as 928-614-0847. This cellular device is serviced by Verizon. Page PD used a

lawful investigative technique and pinged this cell phone to locate the device. The phone

 

 

 
Case 3:20-mj-04089-CDB Document3 Filed 06/02/20 Page 6 of 7

reported to the cellular network that the device was located in Page,.AZ, within the District
of AZ. ‘

11. Page PD called this cellular number, in an undercover capacity, and used a
ruse to speak to the individual in control of this cellular device. This person identified

themselves to the undercover officer as Loren Reed.

12. On June 1, 2020, Reed posted in the private group chat that he was going to

go to a bar in Page, AZ and yell ACAB (All Cops Are Bastards) and “fuck cops” until

someone wanted to fight him.

13. On June 2, 2020, inthe early morning hours, Page PD was called to the State
48 bar in response to Loren Reed creating a disturbance at the bar. Reed was not located
by the police. A short time later, Reed posted in this chat group that he had just been
kicked out of the State 48 bar and that he almost fought an individual that had the initials
JF,

/

14. Based on my training and experience, I know that Facebook is a social media
company whose headquarters are located outside of the State of Arizona and who maintains
internet infrastructuré outside of the State of Arizona.

15. Based on my training and experience I know that Verizon is a cellular
provider whose headquarters are located outside of the State of Arizona.

16. Based on my training and experience, I know that a smart cellular device can

be used to access social media sites like Facebook and can be used to post to social média

sites and to read messages on social media sites.

 

 

 
Case 3:20-mj-04089-CDB Document 3 Filed 06/02/20 Page 7 of 7

17. Based on the foregoing, I believe that there is probable to cause to support
that on May 30, 2020 through June 2, 2020, Loren Reed did commit violations of 18 U.S.C.
§ 844(e); Use of Instrument of Interstate Commerce (Telephone and Internet) to Threaten

to Destroy a Building by Means of Fire.

I declare under penalty of perjury under the laws of the United States of

America that the foregoing is true and correct to the best of my knowledge and belief.

VTAESZ— een

Richard A. Sutherlas Date
Special Agent, FBI

‘ SWORN BY TELEPHONE

SWORN AND SUBSCRIBED to before me this 2nd day of June, 2020.

-

Caml. P Bibles June 2, 2020 at 4:33 p.m.
HONORABLE CAMILLE D. BIBLES Date
United States Magistrate Judge

 

 

 
